DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. The Applicant contends that Scarborough does not disclose a demineralized bone fiber having a textured surface effective for attachment of bone-forming cells to the edges of the demineralized bone fiber. The examiner respectfully disagrees. Scarborough discloses demineralized bone fibers that have a textured surface due to the presence of pores on the bone fibers (paras. 0034-0035, 0037-0040). In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Scarborough discloses that its bone composition has zones with smaller and larger pore sizes (paras. 0016-0017, 0037-0040, 0046), that would be fully capable of being effective for the attachment of bone-forming cells, as it is known in the art that pores provide the device with a greater surface area, and therefore, are conducive to more favorable cell attachment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-20, and 22-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Scarborough (US Pub. No. 2001/0014831).
	Scarborough discloses the following regarding claim 1: a demineralized bone fiber (paras. 0034-0035, 0037-0040) having a textured surface effective for attachment of bone-forming cells to the edges of the demineralized bone fiber (paras. 0038-0040, 0044).
	Please note that the claims may be broadly interpreted such that intermediate elements used to form a final product or the final product itself may be read on the claim limitations. Please also note that many of the claims contain language directed towards the process of forming the device.  The method of making a device is not considered germane to the patentability of the device itself.  Method limitations in apparatus claims are only considered to the extent that they further define the structure of the claimed device. Please see the claims for additional explanation.
Scarborough discloses the following regarding claim 4: the bone fiber of claim 1, comprising allogenic or xenogenic bone (para. 0036). 
Scarborough discloses the following regarding claim 5: the bone fiber of claim 1, comprising cortical bone (para. 0036).

Scarborough discloses the following regarding claim 7: the composition of claim 6, wherein the bone fiber has an average length of front about 20 mm to about 30 mm (paras. 0034-0035).
Scarborough discloses the following regarding claim 8: the composition of claim 14, wherein the bone fiber has an average width of from about 0.5 mm to about 2.5 mm (paras. 0034-0035).
Scarborough discloses the following regarding claim 9: the composition of claim 8, wherein the bone fiber has an average width of from about 1.0 turn to about 2.0 mm (paras. 0034-0035).
Scarborough discloses the following regarding claim 10: the composition of claim 14, wherein the bone fiber has an average thickness of from about 0.2 mm to about 1.4 mm (paras. 0034-0035).
Scarborough discloses the following regarding claim 11: the composition of claim 10, wherein the bone fiber has an average thickness from about 0.4 mm to about 0.8 mm (paras. 0034-0035).
Scarborough discloses the following regarding claim 12: the bone fiber of claim 1, wherein the fiber is frozen (paras. 0040, 0045).
Scarborough discloses the following regarding claim 13: the bone fiber of claim 1, having a ribbon-like structure (para. 0035).

Scarborough discloses the following regarding claim 15: the bone material composition of claim 14, wherein the bone-forming cells are selected from the group consisting of stem cells, connective tissue progenitor cells, fibroblast cells, periosteal cells, chondrocytes, osteocytes, pre-osteoblasts, and osteoblasts (para. 0044).
Scarborough discloses the following regarding claim 16: the bone material composition of claim 15, wherein the bone-forming cells are stem cells (para. 0044).
Scarborough discloses the following regarding claim 17: the bone material composition of claim 14, wherein the bone fiber comprises allogenic or xenogenic bone (para. 0036).
Scarborough discloses the following regarding claim 18: the bone material composition of claim 14, farther comprising cancellous bone (para. 0036).
Scarborough discloses the following regarding claim 19: the bone material composition of claim 14, further comprising cortical bone (para. 0036).
Scarborough discloses the following regarding claim 20: the bone material composition of claim 14, further comprising calcium phosphate, calcium sulfate or calcium carbonate (para. 0042).
Scarborough discloses the following regarding claim 22: the bone material composition of claim 14, wherein the composition is osteoinductive (para. 0044).
Scarborough discloses the following regarding claim 23: the bone fiber of claim 14, wherein the fiber is frozen (paras. 0040, 0045).

Scarborough discloses the following regarding claim 25: the bone material composition of claim 14, having a ribbon-like structure (para. 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Scarborough in view of Scarborough et al. (US Pat. No. 8,002,813; hereinafter the ‘813 reference).
Scarborough discloses the claimed invention, as described above.  However, it does not explicitly recite the bone fiber having a grain in the length direction of the fiber. The ‘813 reference teaches that it is well known in the art that bone fibers and particles have fibrous structures that will have a grain extending along the length of the bone material (Figs. 1-2A, 4; col. 2, lines 15-21; col. 12), in order to provide the bone materials with the desired texture needed for its implantation site. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Scarborough, to include a grained, fibrous structure, as would be needed to provide the bone materials with the desired texture needed for its implantation site.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under the Request for Continued Examination (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774